Citation Nr: 1751011	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-19 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a meniscectomy of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, to include as secondary to the Veteran's service-connected right knee disability.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1951 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  

In an April 2015 written statement, the Veteran raised the issue of entitlement to a TDIU.  The U.S. Court of Appeals for Veterans Claims (Court) has determined that a request entitlement to a TDIU could be presumed in all claims for an increase in a disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the holding in Rice, the Veteran's suggestion that his service-connected disabilities have prevented him from being able to work, and the opinion of the June 2015 VA medical examiner regarding the functional impact of the Veteran's service-connected right knee disability, the Board has amended the issues on appeal to include entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the delay, this appeal must be remanded to allow VA to satisfy its duty to assist the Veteran.  As part of its duty to assist, the VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. § 5103A (a)(1) (West 2004).  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).

Here, the most recent Statement of the Case from May 2016 indicates that VA considered the Veteran's treatment records from the San Juan VA Medical Center in ultimately denying the Veteran's claim for increased disability evaluations for a right knee disability and for service connection for a low back disability.  Unfortunately, these records have not been associated with the Veteran's claims file and the Board is not able to fully address the Veteran's claims that his service-connected right knee disability has worsened in severity.  As such, the Board must remand this matter to associate these treatment records with the claims file. 

With respect to the Veteran's claims for increased evaluations, more than two years have passed since the Veteran June 2015 VA medical examination.  The "mere passage of time" does not automatically render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, in his May 2016 VA Form 9, the Veteran indicated that his knees had worsened in severity.  Where the record does not adequately describe the current severity of the claimed disability and evidence suggests a worsening in severity has occurred, VA should provide thorough and contemporaneous medical evaluation.  See e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board also notes that the clinician who completed the June 2015 VA examination stated that he was not able to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination during a flare-up in the Veteran's right knee significantly limited the Veteran's functional ability.  The examiner noted that the examination must be performed during a flare-up in order to make such a statement.  

In September 2017, the Court issued Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In that decision, the Court held that an examination is inadequate if the examination report contains a conclusory statement that the examiner is not able to estimate the functional loss during a flare-up of symptoms without resorting to speculation because the examination is not being conducted during a flare-up.  In Sharp, the Court indicated that an examiner must do all that reasonably should be done to become informed about a case and elicit relevant information as to the Veteran's flare-ups, such as the Veteran's lay statements regarding the frequency, duration, characteristics, severity, or functional loss of a flare-up.  The June 2015 examination report does not appear to indicate that the examiner attempted to elicit all relevant information regarding the circumstances of the Veteran's flare-ups.  As such, the Veteran should also be afforded an additional VA examination to determine the current severity of the Veteran's right knee disability and to ascertain whether incoordination, pain, weakness, or fatigability caused by flare-ups in this joint cause significant functional impairment.

As the issue of entitlement to a TDIU is inextricably intertwined with the issues of increased evaluations for the Veteran's right knee disability, that claim must also be remanded to the AOJ.

The Board also notes that the Veteran was provided a VA medical examination in September 2014 in connection with his claim to reopen a service connection claim for a low back disability.  That examiner ultimately opined that the Veteran's low back disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  However, the examiner did not provide an opinion regarding whether the Veteran's right knee disability aggravated the Veteran's low back disability.

Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The omission of any statement regarding whether the Veteran's service-connected disability has aggravated his current low back disability report renders the September 2014 VA examination report inadequate.  As such, the Board is required to return the report to the AOJ for corrective action.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, translate the Spanish documents marked with the "Working Notes" bookmark in VBMS into English.

3.  After completing items one and two, afford the Veteran a medical examination with an appropriate medical professional to ascertain the current severity of the Veteran's right knee disability.  All necessary tests and studies should be completed and the examiner should be provided a complete copy of the claims file, to include this remand, and indicate in the examination report review of the same.  

The examiner is asked to specifically comment on whether pain, weakness, fatigability, or incoordination in the Veteran's right knee caused by repeated use or a flare-up significantly limits the Veteran's functional ability.  The examiner should not state that such an opinion is not possible without resorting to mere speculation until the examiner elicits all relevant information, to include the Veteran's own statements regarding the frequency, duration, characteristics, severity, or functional loss caused by a flare-up or repeated use.  The examiner is also asked to comment on what specific functional effects are caused by the Veteran's right knee disability.

4.  Contemporaneously with item three, obtain an addendum opinion from the clinician who completed the Veteran's September 2014 VA examination of his low back disability.  If that clinician is unavailable, afford the Veteran an additional VA examination for claimed low back disability.  In either case, the clinician completing the report should review the entire claims file, note in the report review of the same, and opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability has aggravated (worsened beyond the natural progression of the disease) the Veteran's low back disability.  A complete rationale should accompany the opinion.

5.  Thereafter, complete any other development deemed necessary.

6.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal is remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and a reasonable amount of time to respond before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




